Citation Nr: 1119556	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a varicose vein disorder of the left leg, to include numbness.

2.	Entitlement to an initial rating in excess of 10 percent for a bilateral ankle disability.

3.	Entitlement to an initial rating in excess of 10 percent for bronchial asthma prior to July 6, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1988, from February 1992 to June 1992, and from January 1998 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2007 rating decision, the RO, in part, denied service connection for a varicose vein disorder of the left leg, to include numbness; and granted service connection for a bilateral ankle disability and 10 percent evaluations were assigned for each side effective April 1, 2007, and bronchial asthma and a non-compensable evaluation was assigned effective April 1, 2007.  

In an April 2008 rating decision, the evaluation for the Veteran's bronchial asthma was increased to 10 percent disabling effective April 1, 2007.  Subsequently, in a July 2010 decision, the RO further increased the evaluation for his bronchial asthma to 30 percent disabling effective July 6, 2010.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing at the RO in Waco, Texas in February 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was mailed a copy of the July 2010 supplemental statement of the case in November 2010.  However, the mail was returned as undeliverable because the RO had sent it to the wrong address.  As the Veteran was never notified of the supplemental statement of the case, and given the opportunity to respond, the case must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.	Using the correct address, resend the July 2010 supplemental statement of the case to the Veteran.  All efforts to send this evidence must be noted in the claims folder. 

2.	After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claims, taking into account all evidence obtained since the July 2010 supplemental statement of the case.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


